Citation Nr: 1217534	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  10-38 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a compensable rating from May 2, 1962 to January 8, 1984 for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent from January 9, 1984 to December 17, 1987 for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from September 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which assigned a noncompensable evaluation for bilateral hearing loss effective May 2, 1962, a 60 percent evaluation effective December 18, 1997, and continued a 90 percent evaluation from July 3, 2008.

The issue of the proper evaluation for the Veteran's hearing loss prior to December 18, 1987 arises from the Board's finding in a November 2009 decision that clear and unmistakable error (CUE) was committed in a June 1962 rating decision.  The June 1962 decision was reversed and a May 2, 1962 effective date of service connection was granted in the January 2010 rating decision, which implements the Board's November 2009 decision.  The November 2009 Board decision was a response to an appeal of an April 2007 rating decision promulgated by the RO.

This matter was previously remanded by the Board in January 2011 for additional development.  That development was completed, and the Appeals Management Center (AMC) issued a February 2012 rating decision which granted a 20 percent evaluation for bilateral hearing loss from January 9, 1984 to December 17, 1987.  Therefore, the issue has been recharacterized as above.


FINDINGS OF FACT

1.  Prior to August 7, 1973, the record does not reflect evidence of a compensable hearing loss disability.

2.  From August 7, 1973 to June 30, 1974, the Veteran manifested "E" level hearing thresholds in his left ear and "D" level thresholds in the right ear.

3.  From July 1, 1974, the Veteran manifested "D" level hearing thresholds in his left ear and "C" level thresholds in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for bilateral hearing loss have not been met prior to August 7, 1973.  38 U.S.C.A. § 355 (West 1982); 38 C.F.R. §§ 4.85, 4.87 (1986).

2.  The criteria for a 40 percent disability rating for bilateral hearing loss, but no higher, have been met from August 7, 1973 to June 30, 1974.  38 U.S.C.A. § 355 (West 1973); 38 C.F.R. § 4.85, 4.87, 4.87a, Diagnostic Code 6284 (1975).

3.  The criteria for a 20 percent disability rating for bilateral hearing loss, but no higher, have been met from July 1, 1974 to December 17, 1987.  38 U.S.C.A. § 355 (West 1973); 38 C.F.R. § 4.85, 4.87, 4.87a, Diagnostic Code 6289 (1975); 38 U.S.C.A. § 355 (West 1982); 38 C.F.R. § 4.85, 4.87, 4.87a, Diagnostic Code 6289 (1986).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

Here, the Veteran is challenging the initial evaluations assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's May 2010 notice of disagreement (NOD), he took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued an August 2010 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, private treatment records, and VA authorized examination report have been associated with the claims file.  The Board specifically notes that a VA opinion was obtained with respect to his disability.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims file and  presents the relevant findings for evaluating the Veteran's hearing loss in a manner suitable for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 355 (West 1982); 38 C.F.R. § 4.1 (1986).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1986).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (1986).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (1986).  

The Board notes that judicial review of veterans benefits decisions was established via the Veterans' Judicial Review Act of 1988, after the dates of the ratings at issue in this case.  Nevertheless, the Board finds that subsequent Court decisions, while not binding in this case, are instructive in addressing claims for increased ratings.  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran is assigned a noncompensable evaluation for hearing loss prior to January 8, 1984, and a 20 percent rating from January 8, 1984 to December 17, 1987.  Disability ratings for hearing loss are governed by 38 C.F.R. §§ 4.85 - 4.87a.  The Board notes that the evidence in this case consists solely of puretone audiometry.  Therefore, only the regulations pertaining to puretone audiometry are applicable.  Evaluation of the Veteran's hearing loss under the regulations pertaining to controlled speech reception tests is not possible.

The Rating Schedule was amended during the period on appeal.  Specifically, as of September 9, 1975, the levels of puretone audiometry average decibel loss and peak decibel loss used to determine the severity of hearing loss for each ear were changed.

Prior to September 9, 1975, if the results of puretone audiometry are used, the equivalent literal designations for each ear, separately, will be ascertained from Table II, and the percentage evaluation determined in the same manner as for speech reception impairment.  For example, if the average puretone decibel loss for the frequencies 500, 1000, and 2000 is not more than 45 decibels, and there is no loss more than 60 decibels for any of those three frequencies, the equivalent literal designation is "C"; if in the other ear, the average is not more than 67 decibels, and there is no loss more than 80 decibels, the equivalent literal designation is "D."  The percentage evaluation is therefore found in the horizontal row opposite "C," and in the vertical column under "D," and is 20 percent.  Note that if in the first instance any of the three frequencies has a loss of more than 60 decibels, or in the second instance, more than 80 decibels, the literal designation will be higher, i.e., further from "A" in the alphabetical series.  38 C.F.R. § 4.85(c) (1975).

As of September 9, 1975, if the results of puretone audiometry are used, the equivalent literal designations for each ear, separately, will be ascertained from Table VII, and the percentage evaluation determined in the same manner as for speech reception impairment.  For example, if the average puretone decibel loss for the frequencies 500, 1000, and 2000 is not more than 57 decibels, and there is no loss more than 70 decibels for any of those three frequencies, the equivalent literal designation is "C"; if in the other ear, the average is not more than 79 decibels, and there is no loss more than 90 decibels, the equivalent literal designation is "D."  The percentage evaluation is therefore found in the horizontal row opposite "C," and in the vertical column under "D," and is 20 percent.  Note that if in the first instance any of the three frequencies has a loss of more than 70 decibels, or in the second instance, more than 90 decibels, the literal designation will be higher, i.e., further from "A" in the alphabetical series.  38 C.F.R. § 4.85(c) (1986).

The percentage evaluation will be found from Table VII by intersecting the horizontal row appropriate for the literal designation for the ear having the better hearing and the vertical column appropriate to the literal designation for the ear having the poorer hearing.  For example, if the better ear has a literal designation of "B" and the poorer ear has a literal designation of "C," the percentage evaluation is in the second horizontal row from the bottom and in the third vertical column from the right and is 10 percent.  38 C.F.R. § 4.85(b) (1975, 1986).

The Board notes that the regulations specify that hearing impairments are to be reported as the result of regional office or authorized audiology clinic examinations.  38 C.F.R. § 4.85 (1986).  However, as service connection for hearing loss was erroneously denied in June 1962, no authorized examinations are available.  Therefore, given the circumstances of the case, use of private examination reports generated during the period on appeal is warranted.

 C.  Evidence

The Veteran underwent several audiometric evaluations during the period on appeal.  The available treatment records presented these evaluations in a graphical format.  A February 2011 VA opinion presented these findings in numerical format, and converted them to the ISO-ANSI standard where applicable.

1.  Before September 9, 1975

In August 1973, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
65
NR
75
LEFT
5
10
85
NR 
70

Average decibel loss in the right ear for the 3 ratable frequencies was 28 (10+10+65= 85, 85/3=28.3~28), with a peak of 65.  Average decibel loss in the left ear was 33 (5+10+85=100, 100/3=33.3~33), with a peak of 85.  This corresponds to a designation of "D" for the right ear and "E" for the left ear.

In July 1974, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
NR
80
LEFT
5
5
80
NR 
80

Average decibel loss in the right ear for the 3 ratable frequencies was 23 (10+10+50= 70, 70/3=23.3~23), with a peak of 50.  Average decibel loss in the left ear was 30 (5+5+80=90, 90/3=30), with a peak of 80.  This corresponds to a designation of "C" for the right ear and "D" for the left ear.

2.  From September 9, 1975

In January 1984, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
70
NR
95
LEFT
20
30
90
95
95

Average decibel loss in the right ear for the 3 ratable frequencies was 43 (25+35+70= 130, 130/3=43.3~43), with a peak of 70.  Average decibel loss in the left ear was 47 (20+30+90=140, 140/3=46.7~47), with a peak of 90.  This corresponds to a designation of "C" for the right ear and "D" for the left ear.

In June 1986, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
70
NR
90
LEFT
20
35
90
NR
95

Average decibel loss in the right ear for the 3 ratable frequencies was 45 (30+35+70= 135, 135/3=45), with a peak of 70.  Average decibel loss in the left ear was 47 (20+35+90=145, 145/3=48.3~48), with a peak of 90.  This corresponds to a designation of "C" for the right ear and "D" for the left ear.


D.  Analysis

Based on the evidence of record, the Board finds that a staged rating is warranted for the Veteran's service-connected hearing loss.

Prior to August 7, 1973, a compensable rating is not warranted.  Unfortunately, the claims file does not contain any audiometric tests, treatment records, or other evidence that address the severity of the Veteran's bilateral hearing loss during this period.  

From August 7, 1973 to June 30, 1974, the Board finds that a 40 percent disability rating is warranted.  In August 1973, the Veteran's puretone thresholds corresponded to designations of "E" in the poorer ear and "D" in the better ear.  A comparison between these findings and the applicable rating criteria indicate that a 40 percent rating is warranted.  See 38 C.F.R. § 4.87a, Diagnostic Code 6284 (1975).

From July 1, 1974, the Board finds that a 20 percent rating is warranted.  Audiometric findings from that date reflect puretone thresholds which corresponded to designations of "D" in the poorer ear and "C" in the better ear.  This results in a 20 percent rating under the applicable criteria.  See 38 C.F.R. § 4.87a, Diagnostic Code 6289 (1975).

Similarly, in January 1985 and June 1986, the Veteran's puretone thresholds corresponded to designations of "D" in the poorer ear and "C" in the better ear.  A comparison between these findings and the applicable rating criteria indicate that a 20 percent rating is warranted.  See 38 C.F.R. § 4.87a, Diagnostic Code 6289 (1986).

The assigned ratings are based upon the interpretation of objective testing of the Veteran's hearing loss disability through the applicable regulations and diagnostic codes.  The record does not reflect any subjective complaints or other statements by the Veteran during the period on appeal to indicate that his hearing loss disability resulted in a level of impairment greater than that contemplated by the noncompensable rating assigned prior to August 7, 1973, or the 20 percent rating assigned thereafter.  Therefore, a higher rating is not warranted.

E.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (1986).  

Again, the Board finds that Court decisions generated after the period on appeal, while not binding, are instructive in addressing whether an extraschedular rating is warranted.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disability.  Indeed, it does not appear from the record that he has been hospitalized at all for that disability.  There is no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment with employment over and above that which is already contemplated in the assigned schedular rating.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.



ORDER

A compensable rating for bilateral hearing loss is denied prior to August 7, 1973.

A 40 percent rating is granted for bilateral hearing loss from August 7, 1973 to June 30, 1974, subject to the laws and regulations governing the award of monetary benefits.

A 20 percent rating is granted for bilateral hearing loss from July 1, 1974 to January 8, 1984, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 20 percent rating is denied for bilateral hearing loss from January 9, 1984 to December 17, 1987.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


